EXHIBIT 10.2
 
CONFIDENTIAL TREATMENT REQUESTED


[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN
REDACTED ARE MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION.


LICENSE AGREEMENT


This LICENSE AGREEMENT (this “Agreement”) is entered into as of September 28,
2010, (the “Effective Date”), by and between (i) STARCH MEDICAL, INC., a
Delaware corporation having a principal place of business at 2150 Ringwood
Avenue, San Jose, California 95131 (“SMI”), and (ii) CRYOLIFE, INC., a Florida
corporation, having a principal place of business at 1655 Roberts Blvd. NW,
Kennesaw, Georgia 30144 (“CryoLife”). SMI and CryoLife are herein sometimes
referred to together as the “Parties” and individually each as a “Party”.
 
Background
 
WHEREAS, SMI has the exclusive right to create biocompatible, absorbable
polysaccharides using the AMP™ technology;
 
WHEREAS, using the AMP™ technology, SMI produces Products containing no animal
or human components that rapidly absorb water from blood, increasing the
concentration of platelets, coagulation proteins and red blood cells at bleeding
sites, and accelerating the physiologic clotting cascade;
 
WHEREAS, CryoLife desires to manufacture Products using Modified Starch for use
in Permitted Clinical Applications in the Territory;
 
WHEREAS, SMI desires to license CryoLife to manufacture Products using Modified
Starch upon the terms and conditions set forth herein; and
 
WHEREAS, SMI and CryoLife are contemporaneously entering into a Distribution
Agreement (which Distribution Agreement includes consideration for this
Agreement), a Trademark License, and a Development Agreement (as referred to in
the License Agreement) relating to the AMP™ technology and Products.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the Parties, SMI and
CryoLife, agree as follows (with a glossary of defined terms in this Agreement
set forth in Annex A to this Agreement):
 
1.   License
 
1.1 Grant of License.  SMI hereby grants to CryoLife the exclusive license to
Manufacture, use and Distribute Products for Permitted Clinical Applications
within the Territory (the “License”). All Products must be Manufactured using
Modified Starch at a CryoLife Facility in the United States or at any CryoLife
Facility outside of the United States approved by SMI in writing.  The License
includes the right to sublicense to affiliates, sub-distributors and sales
representatives the right to use and Distribute Products (but not to
Manufacture). The Parties acknowledge that provisions of the License overlap
provisions of a separate license granted to CryoLife in the Distribution
Agreement (the “Distribution License”). The Parties agree that neither the
License nor the Distribution License shall be deemed a violation of the other
and that each of the License and the Distribution License will stand on its own
and survive any termination of any other license.
 


 
-1-

--------------------------------------------------------------------------------

 
 
1.2 Manufacturing IP.
 
1.2.1 Within sixty (60) days following the Effective Date, SMI shall deliver to
CryoLife all documents, memoranda, schematics, diagrams and other information
(whether in written, electronic or other form) disclosing and describing all
methods and processes necessary or useful for Manufacturing the Products using
Modified Starch (collectively, and together with any New Intellectual Property
described in Section 1.3.1, the “Manufacturing IP”). Manufacturing IP also
includes information respecting the suppliers for bellows, tips, applicators,
packaging and any other Products features that are not manufactured by SMI but
included within the Products (collectively, the “Acquired Components”) and any
New Intellectual Property incorporated into or used with any Product.
 
1.2.2 SMI represents and warrants that the Manufacturing IP will be sufficient
together with the Modified Starch to readily permit and enable CryoLife,
applying reasonable manufacturing experience, to Manufacture Products that meet
or exceed all Products Specifications in a manner that is as efficient and cost
effective, excluding costs associated with producing Modified Starch (or cost
differences in land and insurance), as the processes SMI uses to Manufacture
Products.
 
1.2.3 CryoLife shall have the right to access, copy, duplicate or abstract any
and all portions of the Manufacturing IP in the possession or under the control
of SMI. Such access and copying shall be in accordance with a reasonable request
and schedule to be mutually agreed upon between the Parties. All costs
associated with the assembling, copying and delivering of such Manufacturing IP
shall be borne by the Party who is producing the documents and other items
described above.
 
1.2.4 CryoLife shall be entitled to purchase any Acquired Components from SMI at
SMI’s cost.
 
1.3 New Product Developments.  Each Party shall notify the other in writing
about any improvement it applies or proposes to apply to either the process for
Manufacturing Products or the formulation of Products (such improvements
developed or acquired by either Party collectively, the “New Intellectual
Property”). Such notification shall fully and accurately describe the New
Intellectual Property.
 
1.3.1 SMI shall own all New Intellectual Property directly related to the
formulation of the Products and all New Intellectual Property that SMI develops
or acquires relating to the process for Manufacturing Products, subject to the
limited license rights granted to CryoLife in Sections 1.2 and 1.3.2.
 
1.3.2 CryoLife may not modify, change or revise the Specifications for the
Products without SMI’s prior written approval (however, CryoLife may change
labelling, packaging and even amount of Product in each package without SMI’s
approval provided the Products are made according to the Specifications).  All
New Intellectual Property that CryoLife develops that directly relates to the
formation of the Products will be promptly disclosed to SMI and belong to SMI,
subject to same license grant to CryoLife set forth in Section 1.1 above.  Any
New Intellectual Property generated by CryoLife directly relating to the process
for Manufacturing Products will be promptly disclosed to SMI and subject to a
limited, non-exclusive, royalty-free license to SMI to use such New Intellectual
Property in the Manufacture of Products or powdered hemostats for Distribution
outside the Territory or within the Territory in applications that are not
Permitted Clinical Applications.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
1.4 New Clinical Applications.  Each Party agrees to notify the other Party in
writing as and when it develops or obtains Regulatory Approval in the Territory
for clinical applications for the Products that are not precluded from the
Permitted Clinical Applications (each a “New Application,” collectively the “New
Applications”). Each New Application shall be included within the Permitted
Clinical Applications at the Transfer Prices applicable to the Product subtype.
For each New Application obtained principally through the efforts of SMI, but
not for other New Applications, the Parties agree to negotiate in good faith to
adjust the Products Minimum Annual Purchase Requirements taking into
consideration reasonable expectations of market increase for such New
Application and any reasonable expectation of market decrease for existing
Permitted Clinical Applications of Products. Each Party agrees to refrain from
developing or from initiating efforts to obtain Regulatory Approval for New
Applications until after January 1, 2012 without first obtaining the written
consent of the other Party.  For the avoidance of doubt, nothing in this Section
1.4 shall be deemed to limit or prohibit any Party’s right to seek or obtain
Regulatory Approval for the Permitted Clinical Applications in the Territory.
 
1.5 New Products. The provisions of Section 1.4 of the Distribution Agreement
entitled New Products are hereby incorporated by reference into this Agreement
and shall be considered a separate provision of this Agreement as if its
provisions were repeated here in their entirety.
 
1.6 Translations. All written material provided to CryoLife in connection with
this Agreement shall be translated into Chinese and English certified to
CryoLife’s requirements at SMI’s cost. If SMI fails or in the future fails to
translate or label any such material into either Chinese or English language
required by any Regulatory Law applicable to the Products, (i) SMI agrees to
indemnify CryoLife Indemnitees for any and all Losses arising out of or related
to such failure by SMI and (ii) CryoLife may, at its option and at SMI’s cost,
translate or engage a Third Party to translate such material into such
language(s).
 
2.   Distribution
 
2.1           SMI Limitations. During the term of this Agreement, SMI agrees (i)
to Distribute Modified Starch and Acquired Components to CryoLife for use in
Manufacturing Products, (ii) to refrain from selling or licensing any Products
to any Existing Distributor or Third Party for sale or distribution in Permitted
Clinical Applications within the Territory, (iii) to refrain from directly or
indirectly marketing, promoting, or encouraging any Third Party to market,
promote or Distribute the Products for any of the Permitted Clinical
Applications within the Territory, (iv) to refrain from licensing or
transferring any AMP™ Technology to any Third Party within the Territory for the
purpose of manufacturing any Products upon terms or conditions that would enable
or allow such Third Party to sell any Products for Permitted Clinical
Applications within the Territory.  In addition, SMI agrees that it shall
refrain until January 1, 2015 from (A) directly, or indirectly sell, permit to
sell market, promote or encourage Third Parties to sell, permit to sell market
or promote any Competitive Product (defined  below) for any Permitted Clinical
Application within the Territory or (B) licensing or transferring to any Third
Party technology that would enable or allow any Third Party to manufacture any
Competitive Product within the Territory.  The provisions of the foregoing
sentence shall be deemed further modified so that SMI may only take the actions
described therein if SMI complies with Section 1.5 of this Agreement, which
incorporates Section 1.4 of the Distribution Agreement (and therefore CryoLife
does
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN
REDACTED ARE MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION.


 
not match the right of first refusal set forth therein).  As used herein,
“Competitive Product” means any powdered absorbable surgical hemostat that is
intended for or could be used for a Permitted Clinical Application. The
foregoing limitations do not apply to sales by SMI of those products described
on Schedule 2.1.
 
2.2  Marketing and Sales.  Subject to the terms and conditions of this
Agreement, all business decisions concerning the sales and marketing of Product
in the Territory, including the price, other sale and promotional terms thereof,
will be within the sole discretion of CryoLife.  Upon SMI’s reasonable request,
but no more frequently than twice per calendar year, CryoLife will discuss with
SMI CryoLife’s marketing plans for Product in the Territory. Once CryoLife has
obtained United States Regulatory Approval for the Products, CryoLife will be
responsible for all marketing support and related costs for Products it
Manufactures.


2.3  Promotion Limitations. CryoLife will restrict its promotion and marketing
of Products to activities reasonably calculated to sell the Products for
Permitted Clinical Applications within the Territory and will not sell or
distribute Products outside the Territory, directly or indirectly, or sell or
distribute Products knowingly to persons for the purpose of sale or distribution
outside the Territory.  CryoLife agrees that all sales inquiries or leads for
sales of Products outside the Territory that it or its Affiliates receive shall
be immediately directed to SMI for follow-up.  SMI agrees that all sales
inquiries or leads for sales of Products inside the Territory that it or its
Affiliates receive shall be immediately directed to CryoLife for follow-up.
 
3.   Modified Starch Purchases and Production
 
3.1 Royalties.  CryoLife shall pay SMI royalties equal to [***] percent ([***]%)
of Aggregate Net Sales of any Product Manufactured by CryoLife up to and equal
to Fifty Million U.S. dollars ($50,000,000.00); [***] percent ([***]%) of
Aggregate Net Sales of any Product Manufactured by CryoLife in excess of Fifty
Million U.S. dollars ($50,000,000.00) and less than One Hundred Million U.S.
dollars ($100,000,000.00); and [***] percent ([***]%) of Aggregate Net Sales of
any Product Manufactured by CryoLife in excess of One Hundred Million U.S.
dollars ($100,000,000.00). Payment shall occur within sixty (60) days after the
end of each calendar quarter commencing with Commercial Distribution of Products
manufactured by CryoLife anywhere in the Territory. The first One Million Five
Hundred Thousand U.S. dollars ($1,500,000.00) in royalty payments otherwise due
under this Section 3.1 are fully prepaid by application of the Prepaid Royalty
Payment.
 
3.2 Milestone Payments. In addition to the royalties, CryoLife shall pay SMI the
following milestone payments within ninety (90) days after the occurrence of the
following events:
 


 
 
-4-

--------------------------------------------------------------------------------

 


[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN
REDACTED ARE MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION.


 
Milestone
U.S. Dollar Payment Obligation
CryoLife submission of application for United States IDE designation for the
Products with the FDA
$500,000.00*
CryoLife receipt of IDE designation for the Products from the FDA
$500,000.00
CryoLife receipt of United States Regulatory Approval
$500,000.00
CryoLife first Commercial sale of Products in the United States after receipt of
United States Regulatory Approval
$1,000,000.00
Issuance to SMI of a United States patent from patent application number
12/228029 that prevents Third Parties from Manufacturing and Distributing
Products within the United States
$500,000.00

 
* The amount for this milestone shall be reduced by the Pre-Clinical Trial Cost,
but in no event shall this milestone be reduced below $250,000.


3.3 Transfer Price. CryoLife shall pay SMI the Transfer Price of [***] Dollars
and [***] Cents U.S. ($[***]) per gram for the Modified Starch ordered,
delivered to, and not rejected by CryoLife.
 
3.4 Transfer Price Adjustments. From and after January 1, 2016, the Transfer
Price may, at the written request of either Party, increase or decrease by an
amount negotiated in good faith by the Parties if the currency rate between the
Chinese RMB and the U.S. dollar has increased or decreased by more than 10%
since the last Adjustment Date. As used herein, the first “Adjustment Date”
shall be the Effective Date and all subsequent Adjustment Dates shall be the
last date upon which the Transfer Prices were actually changed by the Parties.
After the first adjustment, adjustments to Transfer Prices shall be made no more
frequently than once every twelve (12) months and, to be effective, shall be
memorialized in writing. Among the factors the Parties agree to consider in any
negotiations to adjust Transfer Prices will be the practical ability of CryoLife
to increase the average selling price of the Products without adversely
affecting the demand for such Products.
 
3.5 Purchase Orders. CryoLife shall issue to SMI purchase orders, which shall
specify: (i) the amount of Modified Starch being ordered which such amount shall
not be less than the Minimum Requirement (as defined below); (ii) the applicable
Transfer Price; (iii) requested delivery schedule; and (iv) exact “ship to” and
“invoice to” place of business.  SMI must accept a purchase order as long as it
is consistent with the Minimum Requirement, regardless of quantity, if (i) the
purchase order does not establish new or conflicting terms from those set forth
in this Agreement and (ii) the Transfer Price and other provisions of the
purchase order are in accordance with this Agreement.  CryoLife shall place
purchase orders so that they have been received by SMI no less than six (6)
months prior to the requested ship date.  If SMI rejects a purchase order, SMI
must notify CryoLife within three (3) Business Days of receipt of such purchase
order. If a purchase order is rejected, CryoLife will be advised of the reason
for rejection and be provided with an opportunity to bring the purchase order
into compliance.  The terms contained in this Agreement shall govern the sale of
Modified Starch and the Products to CryoLife and shall supersede any
inconsistent terms in CryoLife’s purchase orders, unless SMI expressly agrees to
such terms in writing.  Orders placed by telephone, or in person are to be
confirmed by facsimile or email
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN
REDACTED ARE MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION.


 
to SMI by CryoLife within a commercially reasonable time thereafter.  For
purposes of this Agreement the term “Minimum Requirement” shall be [***] ([***])
kilograms of Modified Starch or less with SMI’s consent (or [***] ([***])
kilograms provided that at least an additional [***] ([***]) kilograms are
ordered within a calendar year from the initial [***] ([***]) kilogram order);
provided, however, that the Parties agree to negotiate in good faith a
reasonable adjustment in the Minimum Requirement after CryoLife has had
sufficient time to evaluate the manufacturing process following the successful
transfer of the Manufacturing IP pursuant to Section 1.2 based on CryoLife’s
projections for Products sales, the necessary and required manufacturing runs
required to produce Products, and other relevant factors. The foregoing
procedures, other than the Minimum Amount, shall apply to purchases of Acquired
Components from SMI by CryoLife with a minimum lead time for orders of three (3)
months instead of six (6) months.
 
3.6 Forecasts and Inventory. Forecasting, inventory requirements, and supply
interruption procedures relating to Acquired Components are set forth on
Schedule 3.6.
 
3.7 Shipment. CryoLife may provide SMI with a designated shipper and requested
ship date. SMI will coordinate the collection of goods with the designated
shipper from SMI’s warehouse. If CryoLife does not designate a shipper, SMI will
designate a shipper of its own choosing.  Title to the Modified Starch and all
risk of loss shall pass from SMI to CryoLife at the time and place of SMI’s
delivery of the Modified Starch to CryoLife, Ex work or F.O.B. Shipping
Point.  CryoLife shall be responsible for costs of shipping. CryoLife shall be
solely responsible for insuring Modified Starch against damage in shipping after
delivery to CryoLife F.O.B. Shipping Point.  SMI shall ship the Modified Starch
to CryoLife on the shipping date designated in CryoLife’s purchase order
provided the purchase order is received at least six (6) months before the
requested shipping date. SMI shall not ship Modified Starch or Acquired
Components prior to CryoLife’s requested ship date, without CryoLife’s prior
written consent.
 
3.8 Returns.  SMI shall accept returns of any Modified Starch that does not meet
the Modified Starch Specifications, or is otherwise clearly rendered unsaleable,
provided CryoLife notifies SMI in writing of any alleged failure to meet the
Modified Starch Specifications not later than thirty (30) Business Days from the
date of arrival of such Modified Starch at the point of delivery or twenty (20)
Business Days after discovery of any of the Modified Starch’s failure to
continue to meet any Modified Starch Specification, such as shelf life, that may
not be readily determined upon Modified Starch receipt.  Any defects of Modified
Starch resulting from CryoLife’s mishandling of such Modified Starch after
collection of the Modified Starch from point of shipment to CryoLife is
expressly excluded.  At SMI’s request, CryoLife will return the allegedly
defective Modified Starch to SMI or provide such other evidence of the
deficiency of the Modified Starch to SMI.  Credit for any such defective Product
for which timely notice is provided as set forth above shall be issued if SMI’s
examination confirms that the Modified Starch is defective and that such defect
is not the result of any mishandling of the Modified Starch by CryoLife after
collection from the point of shipment. Credit shall include Transfer Price and
shipping charges. CryoLife agrees to advise SMI of any information in its
possession regarding mishandling, damage, deterioration, alteration, or
modification of any Modified Starch or its packaging. CryoLife will follow SMI’s
reasonable instructions to return Modified Starch or to otherwise dispose of
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN
REDACTED ARE MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION.


 
it, and will not take any action in relation to any such Modified Starch until
it receives such instructions from SMI.
 
3.9 Payment. SMI shall invoice CryoLife for Modified Starch delivered to
CryoLife in accordance with this Agreement and relevant purchase
orders.  CryoLife shall pay for Modified Starch within thirty (30) days after
the date of SMI’s invoice (provided that the invoice date is no earlier than the
date that shipment is received and if it is earlier, within thirty (30) days
after the date of the shipment). All payments by CryoLife under this Agreement
shall be made in United States dollars free of any exchange or collection
charges and of any taxes imposed under the laws of any country.  If CryoLife
fails to pay to SMI any amount when due, SMI shall notify CryoLife of such
failure in writing and if CryoLife fails to dispute, contest or pay any portion
of such past due amount within five (5) Business Days of receipt of such notice,
CryoLife agrees to pay interest on the undisputed and unpaid overdue amounts at
the rate of ten percent (10%) per annum or, if lower, the maximum rate permitted
by applicable law. Payments shall only be required after full shipments of
Modified Starch ordered in a single purchase order unless a partial shipment has
been approved in advance by CryoLife.
 
4.   Specifications and Changes
 
4.1 Modified Starch Specifications. SMI warrants to CryoLife that all Modified
Starch delivered to CryoLife will (i) conform to the Modified Starch
Specifications, (ii) be contained in sealed packaging (iii) have been
manufactured, tested, stored, packaged, labelled and shipped in compliance with
Applicable Laws and in accordance with applicable Regulatory Authorities,
including all Regulatory Approvals, (iv) be free of defects in design, material,
engineering, fabrication and workmanship in accordance with the Modified Starch
Specifications, (v) have been manufactured no longer than [***] ([***]) months
prior to the date received by CryoLife, (vi) have at least [***] ([***]) months
remaining when received at the CryoLife Facility, provided CryoLife’s shipper
takes no longer than six (6) months from receipt of Modified Starch to complete
delivery and (vii) be free and clear of any liens, security interests or
encumbrances of any nature whatsoever.
 
4.2 Specification Changes. SMI shall not make any change to the Modified Starch
(including materials, packaging, and directions for use), Modified Starch
Specifications, the raw materials, suppliers of starch, manufacturing process
for the Modified Starch or the Products Specifications (collectively,
“Specification Changes”), unless approved by CryoLife in writing in advance,
which approval may not be unreasonably denied (with the Parties understanding
that any such changes that would require new, or change to any Regulatory
Approval may be denied by CryoLife due to the cost or time involved in that
change).
 
4.2.1 Without limiting the foregoing, all Specification Changes (including
changes required by law) shall be submitted to CryoLife in writing no later than
one hundred eighty (180) days prior to SMI’s proposed date of implementation for
such change.  Unless CryoLife notifies SMI in writing that it disapproves of
such change during the thirty (30) calendar day period following the
notification of such change or if such a proposed change is otherwise required
by law, regulation, or directive, SMI shall be authorized to implement such
change and shall be responsible for properly communicating and implementing such
change, including with respect to any of SMI’s vendors.
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
4.2.2 Without limiting the foregoing, the following changes shall be deemed
governed by this Section:  (i) use of any nonconforming material in the
Manufacturing of the Modified Starch in variance with the Modified Starch
Specifications or the Products Specifications; (ii) implementation of any
deviation that could affect the handling, sterility, safety, or efficacy of any
of the Modified Starch or the Products or be at variance with the Modified
Starch Specifications or the Products Specifications; or (iii) implementation of
any corrective action that could affect the safety or efficacy of the Modified
Starch or the Products. Notwithstanding the foregoing, SMI shall not make any
Specification Changes that disqualify Products for sale under any Regulatory
Approval respecting the Products within any portion of the Territory.
 
4.2.3 SMI shall be responsible for all costs and expenses associated with
developing and implementing any Specification Changes including, without
limitation, any and all cost associated with obtaining regulatory approval to
incorporate Specification Changes into Products or to Manufacture or Distribute
Products that incorporate Specification Changes throughout the Territory.
 
4.3 Manufacturing Sources. SMI represents that, as of the Effective Date, it has
a fully certified and functioning ISO 9000 manufacturing source for the Modified
Starch.  In addition, SMI represents that, as of the Effective Date, its sources
of raw materials used in the Modified Starch are ISO certified sources that
would allow SMI to manufacture the Modified Starch as required by CryoLife.
 
4.3.1 SMI agrees to maintain such manufacturing source or procure other sources,
facilities and/or equipment in order to replace such manufacturing source that
are reasonably acceptable to CryoLife and meet ISO 13485 requirements in the
event that SMI’s then-active manufacturing facility becomes unable or unwilling
to supply Modified Starch in a timely manner.
 
4.3.2 SMI shall have an approved second source for Modified Starch within
thirty-six (36) months from the Effective Date of this License
Agreement.  Further, SMI will grant CryoLife an option, for a period of
thirty-six (36) months from the Effective Date of this License Agreement, to
acquire the full Modified Starch production technology for a negotiated sum not
to exceed One Million U.S. dollars ($1,000,000.00).
 
4.4 CryoLife Inspection Rights. CryoLife shall have the right to have its
representatives present at the plant or plants at which the Modified Starch or
Acquired Components are manufactured during normal business hours to conduct an
initial and periodic inspections of such facilities and manufacturing procedures
for compliance with ISO 13485 (including appropriate certification), MDD,
appropriate FDA GMP compliance, and CMDCAS requirements, applicable Regulatory
Laws, the Modified Starch Specifications and CryoLife’s quality assurance
requirements and to inspect SMI’s inventory of Modified Starch and Acquired
Components, work-in-process, raw materials to be used for Modified Starch,
production records, design history file, quality manuals, regulatory dossiers,
and such other matters as may be pertinent to proper quality assurance of the
Modified Starch to be delivered hereunder. The Parties agree that as to
inspections at any facility of any Third Party permitted by the sentence above,
shall be subject to consent of the Third Party (which shall be obtained by SMI
if requested by CryoLife) to CryoLife’s inspection of such facility, which shall
not be unreasonably withheld, conditioned or delayed. SMI may, at its sole cost
and expense, attend such inspection.  SMI shall promptly use its best efforts to
take such action as is required to correct any deficiencies identified by
CryoLife relating to the production of the Modified Starch.  SMI further agrees
to use its best efforts to provide such documentation or conduct such analyses
as CryoLife may reasonably request in connection with any regulatory submission
or audit. Unless required by law, or if necessary to apply for Regulatory
Approval in the United States or Canada, or after an event identified in
Sections 5.6.3 or 5.6.5, CryoLife will limit its inspections for each plant to
no more often than once in any twelve (12) month period unless an inspection (i)
is required by law or any Regulatory Authority, (ii) is necessary or advisable
to support an application for Regulatory Approval in the United States or
Canada, (iii) is deemed advisable by CryoLife following an event described in
Section 5.6.3 or 5.6.5, or (iv) is consented to by SMI, which consent shall not
be unreasonably withheld. Any inspection conducted pursuant to items (i) through
(iv) in the immediately preceding sentence shall not count toward the one
inspection per twelve (12) months accorded to CryoLife by such sentence. Any
such inspections will be subject to the confidentiality agreements set forth in
Section 7.1.
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
5.   Approvals and Compliance
 
5.1 Regulatory Approvals.  SMI represents and warrants each of the matters
represented or warranted in the first two sentences of the Distribution
Agreement and hereby incorporates such representations and warranties into this
Agreement. SMI hereby grants to CryoLife the fully paid-up right to use any and
all Regulatory Approvals related to the Products within the Territory that are
owned by or licensed to SMI as of the date hereof and throughout the Term. As
and when requested by CryoLife, after CryoLife has commenced Commercial
production of Products, SMI shall cooperate, at CryoLife’s expense (to the
extent such expense is to reimburse any out-of-pocket expenses to SMI only) to
facilitate CryoLife in obtaining transfers or modifications of existing
Regulatory Approvals throughout the Territory to CryoLife’s name (or if not in
CryoLife’s name at least to allow CryoLife to manufacture on SMI’s behalf)
including, but not limited to obtaining a CE Mark, to allow CryoLife to
Manufacture Products and Distribute Products throughout the Territory.  The
Parties acknowledge that due to the timing of obtaining transfers into
CryoLife’s name that they may need to modify existing Regulatory Approvals to
allow CryoLife to Manufacture the Product, without changing the Regulatory
Approval into CryoLife’s name, and at some point in the future change the
Regulatory Approval into CryoLife’s name.  Such transfer or modification may
require that the notified body that currently holds SMI’s CE Marking be changed.
 
5.2 United States Regulatory Approval. CryoLife shall have the exclusive right
and license to apply for, pursue and maintain United States Regulatory Approval
for Products and SMI and CryoLife shall have the mutually exclusive right and
license to pursue obtaining Regulatory Approval for Products outside of the
United States and Canada within the Territory. CryoLife will use reasonable
efforts to design, fund, and conduct a program intended to gain required United
States Regulatory Approval (the “Regulatory Approval Program”). United States
Regulatory Approval, once obtained, shall be in the name of and owned by
CryoLife.
 
5.2.1 CryoLife will bear all costs of the Regulatory Approval Program, including
the cost of regulatory submissions, clinical trials (other than trials conducted
by SMI or trial support or activities in support thereof provided by SMI
pursuant to other provisions of this Agreement), and activities to support
approval by the applicable Regulatory Authority in the United States except that
CryoLife shall not be required to reimburse SMI for any costs or expenses
incurred by it or its affiliates, contractors, or agents in connection with the
reasonable assistance and cooperation that are provided under Section 5.3.
 
5.2.2 CryoLife will be responsible for the preparation of regulatory documents
and submissions to the FDA in connection with the Regulatory Approval Program.
CryoLife shall have exclusive responsibility for all communications, submissions
and interactions with FDA and other Regulatory Authorities for the purpose of
obtaining and maintaining United States Regulatory Approval.
 
5.2.3 Until United States Regulatory Approval has been obtained and at SMI’s
written request, CryoLife will (i) provide SMI with a written report summarizing
the progress of the Regulatory
 


 
-9-

--------------------------------------------------------------------------------

 
 
Approval Program no more frequently than once each calendar quarter and (ii)
meet with representatives of SMI in person or by phone no more frequently than
once per calendar quarter to discuss the status of the Regulatory Approval
Program. CryoLife shall review with SMI clinical trial protocols and the
selection of clinical sites of any clinical trial to be conducted with respect
to SMI Product. CryoLife will own all data generated by it in the Regulatory
Approval Program.
 
5.2.4 Once CryoLife receives final approval from the United States Regulatory
Authority to Commercially Distribute Products, it shall commence an orderly
process to withdraw its HemoStase® from distribution in the United States by the
earlier of December 31, 2014 or when CryoLife can complete an orderly withdrawal
from the market.  An orderly withdrawal process will permit CryoLife to sell its
entire inventory of HemoStase and honor existing requirements under contracts
CryoLife has with various third parties.
 
5.3 United States Regulatory Approval Assistance. SMI shall provide reasonable
assistance to CryoLife in its efforts to obtain United States Regulatory
Approval. SMI’s assistance in this effort will include providing information
about SMI and Products as needed for such application, such as clinical trial
information relating to the Products and include, without limitation, the
assistance detailed below.
 
5.3.1 SMI will provide CryoLife with non-financial assistance and cooperation in
support of the Regulatory Approval Program, as reasonably requested by
CryoLife.  Such assistance will include reasonable and timely access to SMI’s
employees, consultants, and agents for consultation on technical and regulatory
matters, including acting as the sponsor of any potential premarket application
supplements or other regulatory filings, and providing access to relevant
historical research, development, clinical, and regulatory files necessary for
implementation of the Regulatory Approval Program and the submission of
premarket applications.
 
5.3.2           SMI shall permit CryoLife to use any relevant data owned or
controlled by SMI, including (i) any information or studies conducted by SMI or
on its behalf, to support each premarket or regulatory application being made by
CryoLife for Products in the Territory and (ii) any information relating to
specifications, methods, ingredients, materials, procedures or production
methods associated with the Modified Starch or Acquired Components that is
required or useful to support any regulatory application being made by CryoLife
for Products in the Territory.  To the extent any of the foregoing information
is not owned or controlled by SMI (such as information related to Acquired
Components), SMI shall obtain such information for CryoLife.
 
5.3.3           SMI shall also permit CryoLife to reference all data it provides
in submissions to each Regulatory Authority and permit the Regulatory Authority
to use such data in its reviews.  SMI shall update the data submissions it makes
under Section 5.3.2 and provide CryoLife with all new data promptly after the
same is developed, assembled, or comes to the attention of SMI. CryoLife will
provide the same rights and privileges to SMI with respect to data owned or
generated by or on behalf of CryoLife in connection with SMI Product.
 
5.3.4           SMI shall provide to CryoLife copies of its existing scientific,
medical, clinical, regulatory, technical, marketing, and other data related to
the Product to support CryoLife’s clinical, regulatory, or marketing activities.
 
5.3.5           SMI shall, upon request of CryoLife, at the applicable Transfer
Price determined pursuant to the Distribution Agreement, supply CryoLife such
quantities of Products as CryoLife requests to support CryoLife’s Regulatory
Approval Program.
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
5.4 Canadian Regulatory Assistance. SMI will provide assistance to CryoLife in
support of its efforts to obtain Regulatory Approval in Canada in the same
manner and to the same extent as it provides assistance with respect to United
States Regulatory Approval pursuant to Sections 5.2 and 5.3.
 
5.5 Manufacturing Requirements.
 
5.5.1 SMI has and will manufacture the Modified Starch in accordance with the
(i) Modified Starch Product Specifications, (ii) applicable Regulatory Laws
including United States Regulatory Laws, and ISO 13485 requirements (including
appropriate certification), MDD requirements, CMDCAS requirements, and (iii)
other pertinent rules and regulations of Regulatory Authorities that have
granted Regulatory Approval for the Modified Starch.  In addition, during the
Term, SMI will maintain, or cause to be maintained, the Modified Starch
manufacturing facility’s (ies’) registrations as a certified medical device
manufacturing facility with all applicable Regulatory Authorities and cause such
facility to be maintained such that the facility would pass an audit for
compliance with ISO 13485 (including appropriate certification), MDD, QSR and
CMDCAS requirements.  SMI shall maintain ongoing quality assurance and testing
policies sufficient to satisfy its obligations under this Agreement, CryoLife’s
standard requirements for approval as a vendor as described in CryoLife’s
quality system review policy, and SMI’s standard quality assurance policies,
copies of which have been provided to the other Party contemporaneously with the
execution of this Agreement.
 
5.5.2 Once it obtains United States Regulatory Approval, CryoLife will
Manufacture Products in accordance with the (i) Products Specifications, (ii)
applicable Regulatory Laws, and ISO 13485 requirements (including appropriate
certification), MDD requirements, QSR requirements, CMDCAS requirements, and
(iii) other pertinent rules and regulations of Regulatory Authorities that have
granted Regulatory Approval for the Products manufactured by CryoLife.  Once it
commences Commercial Manufacturing of the Products for a country in the
Territory for which it can Manufacture pursuant to appropriate Regulatory
Approval, CryoLife will maintain, or cause to be maintained, the Products
manufacturing facility’s (ies’) registration as a certified medical device
manufacturing facility with all applicable Regulatory Authorities and cause such
facility to be maintained such that the facility would pass an audit for
compliance with ISO 13485 (including appropriate certification), MDD, FDA GMP
compliance, CMDCAS requirements, as applicable for such country.  CryoLife shall
maintain ongoing quality assurance and testing policies sufficient to satisfy
its obligations under this Agreement.
 
5.5.3 Upon the request of either Party, the other Party shall provide the
requesting Party with written evidence of compliance with the criteria set forth
in this Section 5.5.
 
5.6 Regulatory and Products Communications.  CryoLife shall be responsible to
Regulatory Authorities in the countries throughout the Territory as the
manufacturer of any Products it Manufactures that are sold in such country,
unless SMI is still listed as the named holder of the Regulatory Approval for
such country.  SMI’s contractual responsibilities relating to communications
with Regulatory Authorities for Products Manufactured by or at the direction of
SMI (including CryoLife if CryoLife is not the holder of the Regulatory
Approval) are as set forth in Section 5.4 of the Distribution Agreement and are
incorporated herein by this reference and made a part of this Agreement.  As
used below, “Party’s Product” means the Modified Starch when referring to SMI
and Products Manufactured by CryoLife when referring to CryoLife.
 
5.6.1 Each Party shall promptly notify the other and provide to the other a copy
or transcription, if available, of any communication from any Regulatory
Authority relating to Party’s Product, the marketing thereof, or any related
matter (including copies of all product approvals) and shall keep the other
Party reasonably apprised of regulatory interactions and similar activities with
governmental authorities and international bodies in connection with the Party’s
Product anywhere in the Territory.
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
5.6.2 Each Party shall notify the other immediately by fax or email, with
confirming notice via overnight delivery, as soon as it becomes aware of any
issue with the Party’s Product or their testing, manufacture, labelling, or
packaging, including any issue relating to compliance with Regulatory Laws,
safety or efficacy of the Party’s Product or breach by the Party of the terms of
this Agreement.  Without limiting the generality of the foregoing, each Party
will notify the other immediately if it becomes aware of any death or bodily
injury caused by the Party’s Product.
 
5.6.3 If either Party receives notice of an actual or threatened inspection,
investigation, inquiry, recall, import or export ban, product seizure,
enforcement proceeding or similar action by a Regulatory Authority with respect
to the Party’s Product or a Party’s activities in connection with the Party’s
Product, it will notify the other Party within forty-eight (48) hours after its
receipt of notice of the action and will promptly deliver to the other Party
copies of all relevant documents received from the Regulatory Authority. Any
notice respecting a recall or action that in any way restricts the ability of
either Party to Manufacture or Distribute a Party’s Product shall be delivered
to the other Party promptly upon receipt.
 
5.6.4 The Parties shall cooperate in response to the action, including providing
information and documentation as requested by the Regulatory Authority.  If the
action primarily concerns CryoLife’s activities or if the action involves the
Regulatory Authority in the United States or Canada in relation to the Products
(or any other Regulatory Authority where CryoLife has accepted primary
responsibility and been named by the Regulatory Authority as the holder of the
Regulatory Approval), then CryoLife shall have primary responsibility to respond
to the Regulatory Authority; otherwise, SMI shall have primary responsibility to
respond as set forth in the Distribution Agreement.  In either case, upon
request of the responding Party, the other Party shall provide consulting advice
and assistance with the response.  In addition, each Party shall promptly notify
the other and provide to the other a copy or transcription, if available, of any
communication from any Regulatory Authority relating to Party’s Product, the
marketing thereof, or any related matter and shall keep the other Party
reasonably apprised of regulatory interactions and similar activities with
Regulatory Authorities in connection with Party’s Product.
 
5.6.5 If either Party in good faith determines that a removal, correction,
recall or other Field Action involving the Product or its labelling is warranted
(whether or not required by a Regulatory Authority), such Party shall
immediately notify the other Party and shall advise such other Party of the
reasons underlying its determination that a removal, correction, recall or other
Field Action is warranted.  The Parties shall consult with each other as to any
action to be taken in regard to such removal, correction, recall or other Field
Action.  If, after consultations, either Party in good faith believes that such
a removal, correction, recall or Field Action should be undertaken with respect
to the Product or labelling, the Parties shall cooperate in carrying out the
same.  SMI shall be responsible for all of CryoLife’s reasonable out-of-pocket
costs and expenses, including the cost of the Products and the replacement cost
of the Products, quality control testing and notification in the event of
removals, correction, recall or other Field Action resulting, in whole or in
part, in CryoLife’s reasonable judgment, from (i) the Modified Starch component
of the Products, (ii) Products not Manufactured by CryoLife, (iii) features of
the Products Specifications or the Modified Starch Specifications, or (iv) the
negligence or breach by SMI.
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
5.6.6 In the event of a Field Action related to a deficiency of quality of the
Modified Starch or any Acquired Components as provided by SMI, SMI shall
promptly correct the deficiencies or cause the vendor thereof to do likewise and
CryoLife shall correct noted deficiencies related to matters for which it is
responsible.
 
5.7 Compliance with Laws.  Each Party will comply with all Applicable Laws in
the Territory that pertain to the testing, manufacture, labelling, marketing,
distribution, sale, or packaging of the Party’s Product and in any other manner
pertaining to the performance of its obligations under this Agreement, including
the maintenance of ongoing quality assurance and testing procedures to comply
with applicable regulatory requirements.  Each Party will also comply with
Applicable Laws in the Territory pertaining to the Manufacturing, import,
export, distribution, sales, and marketing of the Party’s Product. Without
limiting the generality of the foregoing, each Party will, as required by law,
(i) report to every applicable Regulatory Authority within any relevant time
periods all events that are required to be reported (including any death or
serious bodily injury caused by the Party’s Product); and (ii) deliver, within
the permitted time periods, all annual or other periodic reports required to be
delivered by such Party to every applicable Regulatory Authority.  Inasmuch as
the Modified Starch is incorporated into the Products, if there is a
disagreement between the Parties as to what is required to comply with this
Section 5.7 as it relates to Modified Starch that is used by CryoLife in the
Manufacture of Products, CryoLife shall be the final arbiter of what is required
to meet the requirements for compliance.
 
5.8 Regulatory Audits and QA Assessments.  Each Party will permit authorized
representatives of any applicable Regulatory Authority to inspect their plant
and production facilities (and will secure the same rights with respect to any
Third Party plant and production facilities) relating to or used in connection
with the manufacture of the Party’s Product or component materials used in the
Party’s Product and will promptly notify the other Party when such Party
receives notice of any such inspection. Upon request of a Party, the other Party
will perform a quality system assessment of the vendors who provide it with raw
components and/or materials, sub-assemblies or contract services for any of the
requesting Party’s Products and will advise the requesting Party of the findings
of any regulatory inspection or quality system assessment.  Each Party will
promptly take the necessary steps to correct any deficiencies found by the
Regulatory Authority or the quality system assessment relating to the production
of Products or component materials.  Each Party further agrees to use its
reasonable best efforts to provide the other Party such documentation or conduct
such analyses as each Party may reasonably request in connection with any
regulatory submission or audit or quality system assessment concerning Products.
 
5.9 Traceability.  Each Party shall maintain manufacturing and traceability
records with respect to the Party’s Product, including records by lot
number.  For seven years or such longer period as may be required by applicable
Regulatory Laws, each Party shall (i) maintain traceability for each batch of
the Party’s Product including the manufacturing date and each component and
material comprising the Party’s Product and (ii) provide the other Party a copy
of such records upon the other Party’s written request.
 
5.10 Post-Market Clinical Studies.  Each Party shall inform the other Party in
the event that such Party becomes aware of post-market clinical studies being
conducted with the Product or the Modified Starch.  Each Party shall inform the
other Party in the event that they become aware of published literature or
unpublished reports of data from any clinical or non-clinical laboratory studies
involving the Product.
 
6.   Indemnification and Liability
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
6.1 Indemnification by CryoLife.  CryoLife assumes responsibility and shall
indemnify SMI, its subsidiaries, parent corporations, affiliates, officers,
directors, independent contractors, partners, shareholders, employees, agents,
and their respective successors and assigns (collectively, the “SMI
Indemnitees”) and hold the SMI Indemnitees harmless from and against any and all
Losses resulting from any Third Party claims made or legal proceedings
instituted against any of the SMI Indemnitees which arise out of or result from
(i) the storage or handling by CryoLife of the Modified Starch, unless such
Losses result from or arises out of the negligence or intentional acts or
omissions of any SMI Indemnitee or any manufacturing, design or defects in the
Modified Starch, (ii) any injury, illness, or death resulting from CryoLife’s
failure to Manufacture Products that meet Products Specifications, (iii) any
Products description or claim made by or on behalf of CryoLife which is
inconsistent with the Products description or claims made by SMI and upon which
any Third Party has relied, or (iv) any claim by a Third Party that SMI has
tortiously interfered with any contract that CryoLife may have with such Third
Party; except to the extent such liability, loss, damage or expense in (i), (ii)
or (iii) above does not result from or arise out of the negligence or
intentional acts or omissions of a SMI Indemnitee or by reason of the failure of
the Modified Starch to meet Modified Starch Specifications.  SMI shall promptly
notify CryoLife in writing of any such claim or proceeding and shall permit
CryoLife to control the defense of such claim or proceeding; provided, however,
that SMI may in its discretion participate at its own expense in such defense;
and provided further, that CryoLife shall not settle any such claim or
proceeding that may adversely impact any SMI Indemnitee without SMI’s prior
written consent.
 
6.2 Indemnification by SMI.  SMI assumes responsibility and shall indemnify
CryoLife its subsidiaries, parent corporations, affiliates, officers, directors,
independent contractors, partners, shareholders, employees, agents, and their
respective successors and assigns (collectively, the “CryoLife Indemnitees”) and
hold the CryoLife Indemnitees harmless from and against any and all Losses
resulting from any Third Party claims made or legal proceedings instituted
against any of the CryoLife Indemnitees which arise out of or result from (i)
any injury, illness, or death involving Products Manufactured by CryoLife that
meet or exceed the Products Specifications or from Products Manufactured by SMI;
(ii) any injury, illness, or death resulting from the use of Modified Starch in
any Products, any defect in the Modified Starch or failure of the Modified
Starch to meet Modified Starch Specifications, or any description of the
Modified Starch or claim made by or on behalf of SMI relating to the Modified
Starch and upon which CryoLife or any Third Party has relied; (iii) the
manufacture, processing, design, testing, packaging, labelling, storage,
handling, or distribution by or for SMI (other than by  CryoLife) of the
Modified Starch, including but not limited to claims for personal injury,
including death, or property damage; or (iv) any allegation or claim of
infringement by the Products or the Modified Starch, their manufacture,
processing, distribution or sale, of the patent or other intellectual property
rights of a Third Party, except to the extent such liability, loss, damage or
expense results from or arises out of the negligence or intentional acts or
omissions of a CryoLife Indemnitee. CryoLife shall promptly notify SMI in
writing of any such claim or proceeding and shall permit SMI to control the
defense of such claim or proceeding; provided, however, that CryoLife may in its
discretion participate at its own expense in such defense; and provided further,
that SMI shall not settle any such claim or proceeding that may adversely impact
a CryoLife Indemnitee without CryoLife’s prior written consent. If the Modified
Starch or any Product is held to constitute an infringement or misappropriation
of any Third Party’s intellectual property right or if CryoLife and SMI concur
that the Modified Starch or any Product constitutes an infringement or
misappropriation, SMI will at its expense either: (i) procure the right for
CryoLife to continue Manufacturing and Distributing the Products using Modified
Starch in accordance with this Agreement at no additional cost to CryoLife, or
(ii) if such infringement or misappropriation is related to the Modified Starch,
(a) replace the Modified Starch with a non-infringing and non-misappropriating
equivalent product conforming to the Modified Starch Specifications at no
additional cost to CryoLife or (b) modify the Modified Starch to make it
non-infringing and non-misappropriating while conforming to the Modified Starch
Specifications at no additional cost to  CryoLife.
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
 
6.3 Other Claims.  Each of SMI and  CryoLife (each, in such capacity, an
“Indemnifying Party”) will defend, indemnify, and hold harmless the other Party,
its subsidiaries, parent corporations, affiliates, officers, directors,
independent contractors, partners, shareholders, employees, agents, and their
respective successors and assigns (collectively, in such capacity, the
“Indemnitees”) from and against any Losses, including Losses imposed upon or
caused to be incurred by the Indemnitee(s) by any Third Party, arising from or
related to any (i) breach of such Indemnifying Party’s representations and
warranties, covenants, or obligations under this Agreement or (ii) an assertion
that this Agreement or Indemnified Party’s actions pursuant to this Agreement
tortuously interfere with any contracts to which the Indemnifying Party is a
party.
 
6.4 Contribution. To the extent that CryoLife and SMI have indemnification
obligations to one another in connection with a single Claim, CryoLife and SMI
shall contribute to the aggregate damages arising from such Claim in such
proportion as is appropriate to reflect their relative responsibilities for such
damages, as well as any other relevant equitable considerations.  The amount
paid or payable by CryoLife or SMI for purposes of apportioning the aggregate
damages shall be deemed to include all reasonable legal fees and expenses
incurred by such Party in connection with investigating, preparing for or
defending against such Claim.  Such finding of contribution shall be as agreed
to in writing by the Parties, or as determined by a judicial determination, in
final, non-appealable form.
 
6.5 Procedure.  A Party seeking indemnification pursuant to the terms of this
Agreement shall promptly notify the other Party in writing of a claim or suit;
provided, that a Party’s failure to give such notice or delay in giving such
notice shall not affect such Party’s right to indemnification under this
Section 6 except to the extent that the other Party has been prejudiced by such
failure or delay.  Neither Party has any obligation to indemnify the other Party
in connection with any settlement made without the Indemnifying Party’s written
consent, which consent shall not be unreasonably withheld.  The Indemnitee has
the right to participate (i) at its own expense in the claim or suit with
counsel of its own choosing and (ii) in selecting counsel to be used by the
Indemnifying Party in such claim or suit.  The Indemnifying Party will consult
with the Indemnitee in good faith with respect to all non-privileged aspects of
the defense strategy.  The Indemnitee shall cooperate with the Indemnifying
Party as reasonably requested, at the Indemnifying Party’s sole cost and
expense.  The Indemnifying Party shall not settle any claim or suit without the
Indemnitee’s prior written consent unless such settlement is limited to the
payment of cash by the Indemnifying Party and contains a full release of the
Indemnitee.
 
6.6 Insurance.  At all times during which any of the Products are being
clinically tested with human subjects or Commercially Manufactured or
Distributed by CryoLife hereunder, as well as for a period of seven years
thereafter, each Party shall procure and maintain from a reputable insurer
reasonably satisfactory to the other Party insurance, including product
liability insurance, adequate to cover its obligations hereunder and which is
consistent with normal business practices of prudent companies similarly
situated.  In any event, the amount of insurance obtained and maintained
pursuant to this Section 6.6 by each Party shall not be less than Ten Million
U.S. dollars ($10,000,000.00).  It is understood that such insurance shall not
be construed to create a limit of any Party’s liability with respect to its
indemnification obligations under this Section 6.  Each Party shall provide the
other Party with written evidence of such insurance (or financial information
that describes the amounts available under any self-insurance facility) upon
request.  Each Party shall provide the other Party with written notice at least
thirty (30) days prior to the cancellation, non-renewal, or material change in
such insurance.
 
6.7 No Warranties.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
THE PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING ANY REPRESENTATIONS OR WARRANTIES AS TO
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT.
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
 
7.   Protection of Intellectual Property
 
7.1 Confidentiality.  Each of SMI and CryoLife acknowledge that in order to
satisfy their respective obligations under this Agreement, it will be necessary
for the Parties to exchange certain trade secret and confidential information
(collectively, the “Confidential Information”). The provisions of this
Section shall apply to disclosures furnished to or received by a Party and its
employees, agents and representatives (which may include employees, agents and
representatives of its Affiliates).  Each Party shall advise its employees,
agents and representatives of the requirements of this Section and shall be
responsible to ensure their compliance with such provisions. In consideration of
the mutual benefits to be derived from the exchange of Confidential Information,
SMI and CryoLife agree as follows:
 
7.1.1 For purposes hereof, “Confidential Information” with respect to a
disclosing party includes all information, in any form or media, concerning the
disclosing party that the disclosing party furnishes to the recipient, whether
furnished before or after the Effective Date, and all notes, analyses,
compilations, studies and other materials, whether prepared by the recipient or
others, that contain or reflect such information; provided, however, that
Confidential Information does not include information that (i) is or hereafter
becomes generally available to the public other than as a result of a breach of
this Agreement by the recipient, (ii) was already known to the recipient prior
to receipt from the disclosing party, as evidenced by prior written documents in
its possession not subject to an existing confidentiality obligation to the
disclosing party, (iii) is disclosed to the recipient on a non-confidential
basis by a person who is not in default of any confidentiality obligation to the
disclosing party or (iv) is developed by or on behalf of the recipient without
reliance on confidential information received hereunder.  The contents of this
Agreement shall be deemed to be Confidential Information of each Party.
 
7.1.2 The recipient of Confidential Information shall (i) maintain its
confidentiality using efforts and precautions at least as great as those it uses
and takes to protect its own confidential information and trade secrets;
(ii) use such Confidential Information solely in connection with the discharge
of its obligations under this Agreement; and (iii) not disclose such
Confidential Information to any person other than those of its agents and
representatives who need to know such Confidential Information in order to
accomplish the objectives for which it was disclosed.  Notwithstanding the
foregoing, the recipient of Confidential Information may disclose it to the
extent necessary to comply with applicable laws, stock exchange rules, or with
an order issued by a court or Regulatory Authority with competent jurisdiction;
provided that, in connection with such disclosure, the recipient uses
commercially reasonable efforts to obtain confidential treatment or an
appropriate protective order, to the extent available, with respect to such
Confidential Information. The receiving party may provide access to the
Confidential Information to such employees and consultants of the receiving
party who reasonably require such access in connection with the transactions
contemplated by this Agreement.
 
7.1.3 The obligations under this Section shall remain in effect from the
Effective Date through the third anniversary of the expiration or termination of
this Agreement.
 
7.1.4 In addition to any other remedies available in law or equity, the
disclosing party shall be entitled to temporary and permanent injunctive relief
in the event of a breach (or threatened breach) under this Section.
 


 
-16-

--------------------------------------------------------------------------------

 
 
7.2 Prior Confidentiality Agreements.  The provisions of this Section shall
supersede and replace any prior agreements between the Parties relating to
Confidential Information covered hereby; provided that notwithstanding the
foregoing the Parties acknowledge and agree that upon execution of this
Agreement by the Parties that certain nondisclosure agreement, dated April 20,
2010, between the Parties shall be deemed terminated as of the date of execution
but those terms set forth therein shall survive in accordance with their terms.
 
7.3 Public Announcements.  Notwithstanding the provisions of this Section 7, the
Parties acknowledge they may desire (or be required) to make a public
announcement, issue a press release or provide similar publicity with respect to
this Agreement or the transactions contemplated herein, and each Party shall
notify the other Party of its intent to make such publicity and deliver a draft
of such publicity to the other Party.  Neither Party shall make any public
announcement, press release or similar public pronouncement with respect to this
Agreement or the transactions contemplated herein without the consent of the
other Party regarding the content, time and manner of such publicity; provided
that neither Party shall unreasonably withhold its consent under this section
and nothing in this Section 7 shall prevent either Party from timely making any
disclosure required by law or by the New York Stock Exchange or other applicable
public stock exchange.
 
8.   Intellectual Property Rights
 
8.1 Intellectual Property Representations.  SMI hereby represents and warrants
to, and covenants with, CryoLife as follows:
 
8.1.1 SMI, and only SMI, owns or holds valid and enforceable rights to
exclusively Manufacture, Distribute, use or license (to the extent a license is
required) any and all Intellectual Property that is necessary (i) to Manufacture
and Distribute the Products and the Modified Starch or to permit others to
Manufacture or Distribute the Products or Modified Starch, (ii) for CryoLife to
Manufacture and Distribute the Products or to use Modified Starch in the
Manufacturing of Products as contemplated by this Agreement and (iii) for SMI to
grant to CryoLife the rights to Manufacture and  Distribute under this Agreement
(such Intellectual Property rights collectively, the “SMI IP”). No license of
Intellectual Property rights from Third Parties is needed for CryoLife to
Manufacture or Distribute the Products for Permitted Clinical Applications
within the Territory or to use Modified Starch in the Manufacture of Products.
 
8.1.2 SMI owns or licenses all right, title and interest in and to the SMI IP.
 
8.1.3 SMI has not granted any license, covenant not to sue or other right that
would be inconsistent with or conflict with the grant of the exclusive rights to
Manufacture and Distribute the Products granted to CryoLife under this
Agreement.
 
8.1.4 No Person has asserted any Claim with respect to any of the SMI IP, which
Claim (i) challenges the validity of SMI’s interest in the SMI IP, (ii) alleges
that SMI’s use or practice of the SMI IP infringes, misappropriates or violates
the rights of any Person or (iii) seeks to enjoin or restrain SMI’s use or
practice of the SMI IP in any manner that would interfere with the transactions
contemplated by this Agreement.  Except as disclosed on Schedule 8.1, SMI has no
knowledge that any Person intends to assert such a Claim.
 
8.1.5 No Intellectual Property or contract rights of others will be infringed by
(i) the development, Manufacturing or Distribution of Modified Starch or the
Manufacture or Distribution of Products by CryoLife as contemplated by this
Agreement, (ii) the entering into of this Agreement, or (iii) the performance of
this Agreement by either Party.
 
 
 
-17-

--------------------------------------------------------------------------------

 
 
8.1.6 Prior to and during the Term, SMI has not granted any Person any license
or  right of first refusal that conflicts with the rights granted to CryoLife
hereunder or the right to purchase all or substantially all of SMI or its
business or the assets constituting the Products.
 
8.1.7 SMI owns or licenses all right, title and interest in and to the SMI
IP.  A complete list of all patents and patent applications included in the SMI
IP, with the status of registrations in all countries in the Territory, is
included on Schedule 8.1.
 
8.2 Intellectual Property/Information and Ideas. CryoLife acknowledges SMI’s
exclusive right, title and interest in and to the SMI IP.   If any claim or
action is asserted against SMI or CryoLife alleging that a Product infringes any
Third Party intellectual property rights, the Party receiving such information
shall immediately notify the other Party in writing of such claim or action.
 
8.2.1 In such event, SMI shall defend such action and, if necessary to permit
CryoLife to continue to use, manufacture, distribute and sell the Products, and
use commercially reasonable efforts to secure such right, title, interest, or
license to the intellectual property necessary for CryoLife to market,
distribute, manufacture and sell the Products.
 
8.2.2 If SMI is unable to secure sufficient rights to permit CryoLife to
Distribute Products in the manner contemplated by this Agreement, SMI may
request CryoLife to cease sales of Products if it reasonably determines such
action is necessary due to infringement or possible infringement of Third Party
intellectual property rights, and in such case CryoLife shall use commercially
reasonable efforts to halt sales of Products in the Territory.
 
8.2.3 If SMI or CryoLife recall or remove any Products from the market or if SMI
notifies CryoLife to cease sales pursuant to Section 8.2.2, SMI shall, at
CryoLife’s option, promptly repurchase from CryoLife all of CryoLife’s inventory
of Modified Starch at the price paid by CryoLife (including shipping and return
shipping) and all of CryoLife’s inventory of Products (including all field
inventory and Products recalled or returned) at CryoLife’s fully loaded cost,
including shipping to SMI and CryoLife’s cost of securing the return of Products
in field inventory or already Distributed.  The Parties agree that CryoLife’s
rights under this Section 8.2.3 shall be in addition to any other rights or
remedies available to CryoLife pursuant to this Agreement or in law or equity.
 
8.3 Infringement Notification.  Each Party shall promptly notify the other Party
of any and all infringements of the SMI IP of which such Party becomes aware
within the Territory.  SMI shall, at its own cost, take any and all actions,
legal or equitable, necessary to defend the SMI IP against such infringements
and to eliminate or minimize the consequences of any infringement of the SMI IP
in the Territory. At SMI’s request and expense, CryoLife will assist SMI in
taking action against any such infringements, and in addition to any
responsibility of SMI pursuant to Section 8.2.  If SMI fails to take appropriate
action against such infringements within sixty (60) days after notice, CryoLife
may take such actions as it deems necessary and appropriate, including but not
limited to filing a lawsuit against a Third Party (and/or their patents) in
SMI’s name or its own name and/or requesting that patent offices (or their
equivalents) reconsider Third Party patents and SMI shall reasonably assist
CryoLife as directed by CryoLife. If any Product is held to constitute an
infringement or misappropriation of any Third Party’s Intellectual Property
right, if SMI and CryoLife concur that any Products constitute an infringement
or misappropriation, or if CryoLife is advised by its legal counsel that any
Products potentially infringe or misappropriate any Third Party’s Intellectual
Property right, SMI will at its expense procure the right for CryoLife to
continue Manufacturing, using and Distributing the Products in accordance with
this Agreement at no additional cost to CryoLife and, if necessary, replace
CryoLife’s Modified Starch inventory with a non-infringing and
non-misappropriating equivalent product conforming to the Modified Starch
Specifications at no additional cost to CryoLife and modify the Modified Starch
to make it non-infringing and non-misappropriating while conforming to the
Modified Products Specifications at no additional cost to CryoLife. If SMI
declines to take the foregoing action within sixty (60) days after notice from
CryoLife or if SMI is unable to secure sufficient rights to permit CryoLife to
Manufacture, use and Distribute the Products in the manner contemplated by this
Agreement within a reasonable time, SMI shall, at CryoLife’s option, promptly
repurchase CryoLife’s entire Product inventory at the original purchase price
(including shipping charges) as provided in Section 8.2.3, and CryoLife shall be
released of its obligations under this Agreement.  CryoLife shall also be
authorized in the foregoing event to procure the right for CryoLife to continue
Manufacturing, using and Distributing Products in accordance with this Agreement
and to offset the cost of obtaining such rights from amounts otherwise due or
coming due to SMI under this Agreement, the Distribution Agreement or any other
agreement.
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
8.4 Patent Prosecution.  At its own cost, SMI shall apply for, prosecute, and
maintain all patent applications and patents or rights to license or use the
patents and patent applications included in the SMI IP within the Territory in
the manner and according to the schedule set forth in the Patents Protection
Plan included as Schedule 8.4. SMI shall keep CryoLife reasonably informed as to
the status of the prosecution and maintenance of such patents and patent
applications in the Territory and with respect to any actions regarding such
patents and patent applications in the Territory
 
9.   Term and Termination
 
9.1 Term.  The term of this Agreement shall take effect as of the Effective Date
and be perpetual (the “Term”).
 
9.2 Termination.  Notwithstanding anything in Section 9.1, this Agreement may be
terminated at any time as follows:
 
9.2.1 By CryoLife for reason of SMI’s material breach of a duty or obligation
under this Agreement by giving SMI at least sixty (60) days prior written notice
of termination which specifies such default and SMI fails to cure the material
default during such sixty (60) day period.
 
9.2.2 After the fifth anniversary of the Effective Date, by SMI for reason of
CryoLife’s material breach of a duty or obligation under this Agreement by
giving CryoLife at least sixty (60) days prior written notice of termination
which specifies such default and CryoLife fails to cure the material default
during such sixty (60) day period.
 
9.2.3 By CryoLife at any time and with or without cause by providing at least
one hundred eighty (180) days prior written notice of termination to SMI.
 
9.2.4 By either Party forthwith on written notice of termination to the other
Party for the other Party’s Insolvency Event, or winding up of its operations;
or in the event of nationalization, in whole or part, of the other Party.
 
9.2.5 By CryoLife upon sixty (60) days written notice of termination to SMI at
any time after SMI fails on any two occasions within any twelve (12) month
period to timely deliver Modified Starch, or material quantities of Modified
Starch, ordered by CryoLife in a delivery that conforms to Modified Starch
Specifications and CryoLife’s purchase order, or
 
 
 
-19-

--------------------------------------------------------------------------------

 
 
 
9.3 Effect of Termination.  Notwithstanding anything to the contrary contained
herein, upon and after any termination or expiration of this Agreement, (i) SMI
shall continue to fill all CryoLife purchase orders for Modified Starch made in
accordance with the provisions of this Agreement prior to the date of the
initial notice of such termination or expiration; (ii) CryoLife shall continue
to have all rights necessary or appropriate to sell Products (including Products
manufactured pursuant to post-termination delivery of Modified Starch ordered by
CryoLife prior to termination or expiration), and SMI shall continue to comply
with all of its duties and obligations hereunder necessary or appropriate to
facilitate such sales by CryoLife; (iii) SMI shall continue to comply with all
of its duties and obligations hereunder necessary or appropriate to permit
CryoLife to fulfill its obligations to deliver Products pursuant to tenders or
sales contracts outstanding at the time of such termination or expiration until
such tenders or sales contracts have expired, including SMI’s obligation to
provide Modified Starch for any related CryoLife purchase orders, and (iv)
CryoLife shall continue to comply with its obligations under this
Agreement.  Termination of this Agreement shall not affect rights and
obligations of either Party that may have accrued prior to the effective date of
termination or any obligation that by its nature or express terms survives
termination.  Sections 4, 5, 6, 7, 8, 9, 10, and 11 shall survive the
termination or expiration of this Agreement.
 
9.4 Inventory Repurchases. At SMI’s or CryoLife’s option upon termination or
expiration of this Agreement, SMI shall repurchase from CryoLife all Modified
Starch in CryoLife’s possession. For Modified Starch to be repurchased (i)
either Party must notify the other Party in writing of its election to purchase
or sell the CryoLife Modified Starch within twenty (20) days after termination
or expiration, (ii) CryoLife must provide SMI with an inventory of Modified
Starch in its possession with such notice; and (iii) Modified Starch must be in
a saleable condition.
 
9.5 Renegotiation. If, after October 1, 2017 CryoLife has not received United
States Regulatory Approval, SMI may by written notice require CryoLife to
terminate CryoLife’s exclusive right and license to apply for, pursue and
maintain United States Regulatory Approval for Products described in Section
5.2. In such event, both Parties agree to negotiate in good faith to make
commercially reasonable modifications to this Agreement.
 
10.   Representations and Warranties
 
10.1 Representations and Warranties.
 
10.1.1 SMI hereby represents and warrants that:
 
(i) it is a duly and validly organized and existing corporation in good standing
under the laws of the state of Delaware, and that it or its affiliates that may
be performing its obligations under this Agreement are legally qualified to do
business in each jurisdiction in which this Agreement may be performed and where
its activities hereunder require such qualification,


(ii) the performance of this Agreement and the consummation of the transactions
contemplated herein will not result in any breach, conflict, or violation of any
terms or provisions of, or constitute a default under, its Certificate of
Incorporation or By-Laws, or other organizational documents, or any material
agreement or instrument to which it is a party, by which it is bound, or to
which any of its property is subject,


(iii) all requisite corporate action has been taken for the due authorization,
execution, delivery, and performance of this Agreement by it, and this Agreement
constitutes a legally binding obligation, enforceable against such party, in
accordance with its terms, except insofar as enforceability may be limited by
bankruptcy, insolvency, reorganization, or similar laws affecting the rights of
creditors generally,
 
 
 
-20-

--------------------------------------------------------------------------------

 

 
(iv) it is not a party to any litigation relating to, or that could reasonably
be expected to affect, its ability to perform its obligations under this
Agreement, or


(v) the Permitted Clinical Applications include all approved clinical
applications for products based on the AMP technology within the Territory.


10.1.2 CryoLife hereby represents and warrants that:
 
(i) it is a duly and validly organized and existing corporation in good standing
under the laws of the state of Florida, and that it or its affiliates that may
be performing its obligations under this Agreement are legally qualified to do
business in each jurisdiction in which this Agreement may be performed and where
its activities hereunder require such qualification,


(ii) the performance of this Agreement and the consummation of the transactions
contemplated herein will not result in any breach or violation of any terms or
provisions of, or constitute a default under, its Certificate of Incorporation
or By-Laws, or other organizational documents, or any material agreement or
instrument to which it is a party, by which it is bound, or to which any of its
property is subject,


(iii) all requisite corporate action has been taken for the due authorization,
execution, delivery, and performance of this Agreement by it, and this Agreement
constitutes a legally binding obligation, enforceable against such party, in
accordance with its terms, except insofar as enforceability may be limited by
bankruptcy, insolvency, reorganization, or similar laws affecting the rights of
creditors generally, and


(iv) it is not a party to any litigation relating to, or that could reasonably
be expected to affect, its ability to perform its obligations under this
Agreement.
 
11.   General
 
11.1 Notice. Any notice or other communication required or permitted by this
Agreement must be given in writing and must be delivered by personal delivery
(including personal delivery by overnight courier such as Federal Express, DHL,
or similar overnight courier), first class mail (registered or certified),
telecopy (with a copy sent by personal delivery or first class mail), or email
(with a copy sent by personal delivery or first class mail) at the address of
the Party as set forth herein or such other changed address of the Party as to
which notice has been given, and will be deemed as having been given when
received or delivered.
 
11.2 Binding; Assignment. This Agreement shall be binding on CryoLife, SMI, and
their respective successors and assigns.  Neither Party may assign its
obligations under this Agreement or in any way transfer its rights or
obligations under this Agreement, directly or indirectly, without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld, except that either Party may, without such consent, assign this
Agreement in connection with any sale of substantially all of its assets or
stock or pursuant to any merger, reclassification, or reorganization.
 
11.3 Entire Agreement; Modification; Waiver.  This Agreement contains the entire
agreement between the Parties with respect to the subject matter of the
Agreement and shall supersede and terminate all prior agreements, commitments,
or understandings, whether oral or written, related to the Products.  No waiver
or modification of any of the provisions of this Agreement shall be binding
unless it is in writing and signed by the Parties.  Any waiver of any condition
on any one occasion shall not constitute a waiver on any subsequent occasion. A
failure to exercise or a delay in exercising a right or remedy provided by this
Agreement or by law shall not constitute a waiver of that right or remedy.
 
 
 
-21-

--------------------------------------------------------------------------------

 
 
11.4 Arbitration; Governing Law; Jurisdiction.  The Parties agree that any
dispute concerning, relating to, or arising out of this Agreement shall be
resolved by final and binding arbitration in accordance with the procedures set
forth herein.  Provided, however that, notwithstanding any other provision
herein, either Party, in its sole and exclusive discretion, may apply to any
court with jurisdiction over the Parties for a temporary restraining order,
preliminary or permanent injunction, without submission of such claim for
equitable relief to arbitration.
 
11.4.1 In the event a dispute is not resolved informally, the Parties agree that
such dispute will be resolved exclusively through arbitration to be conducted in
Chicago, Illinois, U.S.A., or any other place selected by mutual agreement of
the Parties.  The arbitration shall be conducted through the American
Arbitration Association (“AAA”), unless the Parties mutually agree to use a
different arbitral body or individual arbitrator. In any case, the arbitration
shall be administered in accordance with the AAA’s commercial arbitration rules
(the “Rules”), except as the Rules are modified therein.  The Parties consent to
the jurisdiction and venue of the state and federal courts located in Chicago,
Illinois, U.S.A., and further consent that any process, or notice, or
applications to the court, including applications for judgment upon an award,
may be served outside of the State of Illinois by overnight mail or by personal
service.
 
11.4.2 Unless otherwise mutually agreed by the Parties, the dispute will be
decided by three arbitrators with at least ten (10) years experience in
distributorship arrangements.  Each Party shall select one of the arbitrators.
 The third arbitrator shall be mutually selected by the two party-selected
arbitrators, or, absent agreement, in accordance with the effective Rules, with
such third arbitrator having in addition to the distribution arrangement
experience described above, at least ten (10) years experience with medical
device distributorship arrangements.
 
11.4.3 The Parties shall cooperate to the fullest extent practicable in the
voluntary exchange of documents and information to expedite the arbitration.
 The Parties agree that the discovery provisions of the Federal Rules of Civil
Procedure shall apply to discovery by the Parties.  Any disputes concerning
discovery shall be submitted to the arbitrator for resolution.
 
11.4.4 The arbitrator shall have the same authority to award remedies and
damages as provided to a judge and/or jury under applicable law.  The arbitrator
shall not have the power to alter, amend, or modify any provision of this
Agreement.  The arbitrator shall have the power to decide only the dispute(s)
submitted to the arbitrator.  The substantive law of the State of New York,
without regard to its conflict of laws principles, shall apply to the
interpretation, application and legality of this Agreement.
 
11.4.5 The arbitrator shall issue a reasoned opinion and award, in writing,
within thirty (30) days of closing arguments or the receipt of post-hearing
briefs, whichever is later.  The opinion and award must be signed and dated and
decide all disputes submitted by the Parties.  The opinion and award shall set
forth the legal principles supporting each part of the opinion.  The decision of
a majority of the arbitrators shall be binding on the Parties.   Judgment on the
award rendered pursuant to such arbitration may be entered in any court having
jurisdiction thereof, and such judgment may be entered and enforced in any state
and any country.  The losing party shall pay the fees associated with the costs
of the arbitrators and any costs associated with the arbitration
proceedings.  Each side shall bear their own legal expenses and costs.  The
Parties agree that any judgment shall be considered confidential information
pursuant to this Agreement and subject to the provisions of this Agreement
related to confidential information.
 
 
 
-22-

--------------------------------------------------------------------------------

 
 
11.5 Controlling Language.  This Agreement has been written, and all discussions
leading up to this Agreement have been conducted, in the English language which
both Parties thoroughly understand.  Each Party represents that it has read and
fully understands this Agreement.
 
11.6 Independent Contractor. CryoLife shall operate as an independent contractor
and nothing contained in this Agreement shall be deemed or construed to recreate
an employer/employee, principal/agent, joint venture, partnership, or fiduciary
relationship between the Parties.
 
11.7 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, such provision will be
severed from this Agreement without affecting the validity or enforceability of
any of the remaining provisions.
 
11.8 Heading and Captions.  Headings and captions used herein are for
convenience only and are not to be deemed part of this Agreement.
 
11.9 Inapplicability of UCC.  The Parties agree that neither the Uniform
Commercial Code of Georgia nor any other State of the United States shall apply
to this Agreement or the activities contemplated by this Agreement.  The Parties
intend that the provisions of this Agreement, including those relating to
purchase of Products and termination, govern their activities exclusively under
this Agreement where provisions of the Uniform Commercial Code might otherwise
provide.
 
11.10 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be an original, and all of which together shall constitute
one and the same instrument.
 
11.11 Further Assurances; Force Majeure.  Each Party covenants and agrees that,
subsequent to the execution and delivery of this Agreement and without any
additional consideration, it will execute and deliver any further legal
instruments and perform any acts that are or may become reasonably necessary to
effectuate the purposes of this Agreement.  Neither SMI nor CryoLife will have
any liability for any failure or delay in performing any obligation under this
Agreement (except the obligation to make payments promptly when and as due) if
the failure or delay results from force majeure, understood as a cause which is
beyond the control of either Party and one which could not have been avoided
even with the exercise of due care.  The Party claiming force majeure will give
the other Party written notice of the cause within fifteen (15) days after
occurrence thereof, and will exercise reasonable diligence to remove the cause
and resume performance.
 
[Signatures on the following page(s)]

 
-23-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have caused this License Agreement to be
executed by their respective duly authorized officers, and have duly delivered
and executed this Agreement under seal as of the Effective Date.
 

CRYOLIFE, INC.     STARCH MEDICAL, INC.                      
/s/ D.A. Lee
   
/s/  Xin Ji
 
Name:  D. Ashley Lee
   
Name:  Xin Ji 
 
Title:  Executive VP, COO and CFO
   
Title:  Chief Executive Officer
 

 
 
 
 
 
      
 
-24-

--------------------------------------------------------------------------------

 

ANNEX A


Defined Terms


The following terms shall have the following meanings:
 
“AAA” – as defined in Section 14.4.1.


“Acquired Components” – as defined in Section 1.2.1.


“Adjustment Date” – as defined in Section 3.4.


“Agreement” – as defined in the first paragraph.


 “AMP™ technology” means SMI’s proprietary engineering process that modifies
plant starch into ultra-hydrophilic, adhesive forming hemostatic polymers.


“Affiliates” as it relates to a Person, shall mean any Person controlling,
controlled by or under common control of such Person.
 
“Aggregate Net Sales” means the total aggregated Net Sales from the first Net
Sales through the applicable end date of calculation.
 
“Applicable Laws” means all applicable common law, statutes, ordinances, rules,
regulations or orders of any Governmental Authority, including Regulatory Laws,
within the Territory.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York are authorized or obligated by law or executive order to
remain closed.
 
“Claim” means any claim, suit, proceeding, action or demand.
 
“Commercially” or “Commercial” Distribution refers to Distribution of Products
that have received Regulatory Approval and are distributed through normal
commercial channels. Commercially does not refer to Distribution for the purpose
of supporting efforts to obtain Regulatory Approval.
 
“Competitive Products” – as defined in Section 2.1.
 
“Confidential Information” – as defined in Section 7.1.
 
“CryoLife” means CryoLife, Inc., a Florida corporation, as defined in the first
paragraph.
 
“CryoLife Indemnitees” – as defined in Section 6.2.
 
“CryoLife Facility” means any facility owned and operated by CryoLife or any
Affiliate of CryoLife or any Third Party facility approved by SMI, which
approval shall not be unreasonably withheld. CryoLife’s current facilities are
located in Kennesaw, Georgia, U.S.A.


“Development Agreement” – as defined in the Distribution Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Distribute” and “Distribution” means collectively, to market, offer for sale,
sell, have sold, distribute, or have distributed for Commercial or other
purposes, including for the purpose of supporting efforts to obtain Regulatory
Approval.
 
“Distribution Agreement” means distribution agreements for Products between
CryoLife and SMI that is being entered into on the Effective Date.
 
“Distribution License” – as defined in Section 1.1.
 
“Effective Date” – means September 29, 2010.
 
“FDA” means the United States Food and Drug Administration or any successor
agency having the administrative authority to grant Regulatory Approval in the
United States.
 
“Field Action” means any correction or removal action due to safety, efficacy,
quality or regulatory compliance concerns, including actions to recover title to
or possession of, or to halt distribution of, Products that previously have been
shipped to customers.
 
“Forecast” – as defined in Schedule 3.6.
 
“Governmental Authority” means any country in which the Products are
manufactured, marketed, sold, tested, investigated or otherwise regulated, and
all states or other political subdivisions thereof and supranational bodies
applicable thereto, including the European Union, and all agencies, commissions,
officials, courts or other instrumentalities of the foregoing.
 
“Indemnifying Party” – as defined in Section 6.3.
 
“Indemnitees” – as defined in Section 6.3.
 
“Insolvency Event” means that the Party (a) has commenced a voluntary proceeding
under any insolvency law, (b) had an involuntary proceeding commenced against it
under any insolvency law which has continued undismissed or unstayed for sixty
(60) consecutive days, (c) had a receiver, trustee or similar official appointed
for it or for any substantial part of its property, (d) made an assignment for
the benefit of creditors or (e) had an order for relief entered with respect to
it by a court of competent jurisdiction under any insolvency law.  For purposes
hereof, the term “insolvency law” means any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect.
 
“Initial Payment” – as defined in the Distribution Agreement.
 
“Intellectual Property” means (a) discoveries, inventions, improvements,
concepts and ideas, whether or not patentable, (b) works of authorship fixed in
a tangible medium of expression, (c) Trademarks, (d) trade secrets and know-how
and (e) all proprietary rights relating thereto, including all applications,
registrations and renewals in connection therewith.
 
“License” – as defined in Section 1.1 and as may be modified as set forth
herein.
 
“Losses” means and includes any and all liability, damage, loss, expense,
including reasonable attorney’s fees.
 
“Manufacture” means collectively to make, process, produce, or manufacture.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Manufacturing IP” – as defined in Section 1.2.1 and potentially modified
pursuant to Section 4.3.3.
 
“Minimum Requirement” – as defined in Section 3.5.
 
“Modified Starch” means SMI’s proprietary starch produced using the AMP™
technology that meets the Modified Starch Specifications.
 
“Modified Starch Inventory” means the Modified Starch supplies of SMI at a given
time that meet all specifications and if used in the Manufacture of Products
within one hundred eighty (180) days will be sufficient to produce Products with
a shelf life of at least three (3) years.
 
“Modified Starch Specifications” means, collectively, (i) SMI’s design and
functionality specifications relating to the Modified Starch as used by SMI in
its production of Products and (ii) any specifications for manufacturing,
testing, storing, packaging, shipping or labeling Modified Starch set forth in
any approved application for Regulatory Approval and any supplements and
amendments thereto. Current Modified Starch Specifications have been delivered
to CryoLife under separate cover contemporaneously with the execution of this
Agreement.  Modified Starch Specifications may only be amended in the manner
provided in this Agreement.
 
“Net Sales” means and includes the receipts of CryoLife from the Commercial
Distribution of Products excluding fees, freight and shipping charges and
reduced by allowances and returns.
 
“New Application(s)” – as defined in Section 1.4.
 
“New Intellectual Property” – as defined in Section 1.3.
 
“New Product” – as defined in Section 1.5 of the Distribution Agreement.
 
“Open Negotiation Period” – as defined in Section 1.4 of the Distribution
Agreement.
 
“Other Parties” – as defined in Section 2.3 of the Distribution Agreement.
 
“Party” and “Parties” – as defined in the first paragraph.
 
 “Party’s Product” – as defined in Section 5.6.
 
“Patents Protection Plan” means the plan for obtaining and maintaining patent
protection on the SMI IP within the Territory that is set forth on Schedule 8.4.
 
“Permitted Clinical Applications” means all clinical applications described and
not expressly excluded in Schedule W-2 of the Distribution Agreement.
 
“Person” means any individual, group or entity, including Governmental
Authorities.
 
“Pre-Clinical Trial Cost” means the costs that CryoLife incurs with Third
Parties to run those certain tests necessary, as determined by CryoLife for
Pre-IDE Submission.
 
“Prepaid Royalty Payment” means One Million Five Hundred Thousand U.S. dollars
($1,500,000.00) paid to SMI as part of the Initial Payment under the
Distribution Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Products Specifications” means, collectively, (i) SMI’s design and
functionality specifications relating to the Products and (ii) any
specifications for manufacturing, testing, storing, packaging, shipping or
labeling the Products set forth in any approved application for Regulatory
Approval and any supplements and amendments thereto. Current Product
Specifications have been delivered to CryoLife under separate cover
contemporaneously with the execution of this Agreement.  Products Specifications
may only be amended in the manner provided in this Agreement.
 
“Product(s)” mean all products described in Schedule W-1 of the Distribution
Agreement.
 
“Regulatory Approval” means, with respect to any country or jurisdiction, the
act of the applicable Regulatory Authority that is necessary under applicable
Regulatory Laws for the Manufacture, use and Distribution of Products or
Modified Starch in that country or jurisdiction, and satisfaction of all
applicable regulatory and notification requirements and, to the extent
applicable, the grant of pricing approval.
 
“QSR” means the quality system regulations of the FDA including master device
and lot history records.
 
“Regulatory Approval Program” – as defined in Section 5.2.
 
“Regulatory Authority” means, with respect to any country or jurisdiction, any
Governmental Authority involved in granting Regulatory Approval or in
administering Regulatory Laws in that country or jurisdiction, including the FDA
in the United States.
 
“Regulatory Laws” means all Applicable Laws governing (i) the import, export,
testing, investigation, manufacture, marketing or sale of the Product,
(ii) establishing recordkeeping or reporting obligations, (iii) any Field Action
or (iv) similar regulatory matters.
 
“Rules” – as defined in Section 11.4.1.
 
“Schedule W-2” means Schedule W-2 of the Distribution Agreement.
 
“SMI” means Starch Medical, Inc. a Delaware corporation, as defined in the first
paragraph.
 
“SMI Indemnitees” – as defined in Section 6.1.
 
“SMI IP” – as defined in Section 8.1.1.
 
“Specification Changes” – as defined in Section 4.2.
 
“Term” – as defined in Section 9.1.
 
“Territory” means and includes all countries in the world except China, Hong
Kong, Macau, Taiwan, North Korea, Iran and Syria.
 
“Third Party” means any Person other than a Party or its Affiliates.
 
“Trademarks” means all trademarks, service marks, trade dress, logos and trade
names, together with all translations, adaptations, derivations and combinations
thereof (including all goodwill associated therewith), and all applications,
registrations and renewals in connection therewith.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Trademark License” means the license to CryoLife for SMI’s proprietary marks,
tradedress, and trademarks being entered into on the Effective Date.
 
“Transfer Price” means the price charged to CryoLife by SMI for Modified Starch
as set forth in Section 3.3, as such prices may be amended from time to time
pursuant Section 3.4.
 
“United States” means the United States of America, including its territories,
commonwealths and possessions.
 
“United States Regulatory Approval” means final approval from the FDA to
Commercially Manufacture, use and Distribute Product for Permitted Clinical
Applications within the United States.
 

 
 

--------------------------------------------------------------------------------

 



SCHEDULE 2.1
 
Exclusions from Competitive Products and New Products
 
1.
SMI’s Perclot® endoscopic hemostatic system designed for applications in
minimally invasive surgical procedures so long as SMI distributes and sells such
product exclusively as a Kitted Product.



2.
Products packaged and sold exclusively for topical uses so long as such products
(i) do not use the PerClot® name or any name or trade dress that is confusingly
similar to the PerClot™ name or any trade dress associated with the Products,
(ii) are distributed in packaging that clearly states the product is “NOT FOR
INTERNAL USE,” (iii) are packaged in single use pouches, (iv) are not usable in
a sterile field within a healthcare facility, and (v) are not in quantities of
or about 1, 3 grams.



3.
Non-powdered format absorbable hemostats, including configurations in
freeze-dried foam, sponge, glue, gel film, and microfibrillar fibers.



Topical hemostasis, first aid, woundcare, all non-absorbable hemostatic
applications (defined as class I or class II medical device), anti-adhesion
film, anti- infection composited and wound healing promotion agents.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.6
 
Inventory, Supply and Supply Interruption Procedures for Acquired Components
 
SMI agrees to maintain Acquired Components inventory equal to at least the
greater of two (2) times CryoLife’s trailing three (3) month order volume or one
hundred fifty percent (150%) of CryoLife’s forecasted three (3) month demand
Acquired Components.


SMI will notify CryoLife immediately in writing upon becoming aware of any
supply shortage, or other interruption or potential interruption in the supply
of any material or component of Acquired Components.  In addition, if reasonably
requested in writing by CryoLife, SMI agrees to confirm that it is not aware of
any supply shortage, or other interruption or potential interruption in the
supply of any material or component of Acquired Components, to confirm within
ten (10) days. If at any time SMI does not have enough Acquired Components to
fulfill on a timely basis its supply obligations to CryoLife, SMI shall promptly
notify CryoLife of the nature and extent of the impairment to SMI’s ability to
supply and shall allocate its full resources to rectifying the impairment until
such impairment is overcome.


Beginning with the first calendar quarter after CryoLife can begin Manufacturing
of the Products, on a quarterly basis and twenty (20) days before the end of
each quarter, CryoLife shall provide to SMI twelve (12) month rolling forecasts
of the anticipated quarterly quantities of Acquired Components that CryoLife
expects to order (each, a “Forecast”).  Such Forecasts shall not be binding
except to the following extent: the first three months of each Forecast shall
constitute a firm commitment to order the total dollar volume of Acquired
Components.  On a quarterly basis and twenty (20) days before the end of each
quarter, SMI will provide CryoLife with twelve month rolling forecasts of
Acquired Components inventory and production and a report of Acquired Components
inventory on hand.  Failure of either Party to provide the forecasts or reports
required by this Schedule 3.6 shall relieve the other Party of its obligations
under this Schedule 3.6.  SMI agrees to timely supply CryoLife with the
quantities forecasted for the first three months of each forecast against
purchase orders from CryoLife.  SMI also agrees, at a minimum, to fulfill all
firm additional orders for the Acquired Components submitted by CryoLife that
are not more than fifty percent (50%) above the amounts forecasted.

 
 

--------------------------------------------------------------------------------

 

[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH
BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE
UNITED STATES SECURITIES
AND EXCHANGE COMMISSION.


Schedule 8.1


Intellectual Property


No.
Title
Filing Date
Application No.
Internation Filing Date
Priority Date
International Application No.
Applicants
Inventor
Current Status
National Phase
                     
1(1)
[***]
[***]
 
[***]
 
/
/
/
[***]
 
[***]
 
[***]
 
 
1(2)
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
Submitted to [***], [***] and [***] via [***]**
 
                     



**Application No. for [***]: [***], [***]: [***] and [***]: [***]



 
 

--------------------------------------------------------------------------------

 

[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”).
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION.


Schedule 8.4
Patent Protect Plan


No.
Title
Filing Date
Application No.
Internation
Filing Date
Priority Date
International Application No.
Applicants
Inventor
1
[***]
 
[***]
 
[***]
**
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 



** Application No. for [***]: [***], [***]: [***] and [***]: [***]


National Phase and Protect Plan:


As part of its efforts, SMI shall prepare quarterly written reports describing
the current status of the patent and patent application listed herein and
written notifications describing any amendments made to the claims during the
prosecution of any application of patent and any receipt of notice from the
[***] of its intent to grant a patent on the [***] patent listed above, no later
than 30 days before the deadline for CryoLife to select and SMI to effect the
national stage entry (i.e. validation) in the designated [***] states of
CryoLife's choosing, which states shall include all those nations in which
CryoLife [***] its [***] ([***]) and any new countries added in which a [***]
can be [***] since that time.  SMI will continue to pursue the patent in [***],
[***] and [***].



 
 

--------------------------------------------------------------------------------

 
